
	
		II
		110th CONGRESS
		1st Session
		S. 2497
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To ensure that families of members of the National Guard
		  and Reserve have full access to mental health care during the mobilization,
		  deployment, and demobilization of such members, and for other
		  purposes.
	
	
		1.Access to mental health care
			 of families of members of the National Guard and Reserve during their
			 mobilization, deployment, and demobilization
			(a)FindingsCongress makes the following
			 findings:
				(1)The members of
			 the National Guard and Reserve have made extraordinary contributions to
			 Operation Iraqi Freedom and Operation Enduring Freedom.
				(2)The scope and
			 scale of recent mobilizations and deployments of members of the National Guard
			 and Reserve is unprecedented in the modern history of the Armed Forces.
				(3)The frequency and
			 length of such mobilizations and deployments has placed significant strain on
			 the family members of deployed members.
				(4)The Department of
			 Defense Task Force on Mental Health determined that family members of deployed
			 members of the National Guard and Reserve are more likely to experience mental
			 health challenges as a result of these mobilizations and deployments.
				(5)The Department of
			 Defense Task Force on Mental Health also determined that family members of
			 deployed members of the National Guard and Reserve are less likely to have
			 ready access to mental health care during periods of deployment.
				(6)Family members of
			 members of the National Guard and Reserve often live far from military
			 installations that are the primary locations for mental health care provided by
			 the Department of Defense.
				(7)Adequate support
			 for family members of deployed members of the Armed Forces is critical to
			 maintaining morale, both on the battlefield and on the home front.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the Department of Defense should undertake appropriate actions to
			 ensure that family members of members of the National Guard and Reserve who are
			 deployed have full access to mental health care during the periods of
			 mobilization, deployment, and demobilization of such members of the National
			 Guard and Reserve.
			(c)Initiative To
			 increase access to mental health care
				(1)In
			 generalThe Secretary of
			 Defense shall undertake a nationwide initiative intended to increase access to
			 mental health care for family members of members of the National Guard and
			 Reserve who are mobilized.
				(2)ElementsThe initiative shall include the
			 following:
					(A)Programs and
			 activities to educate the family members of members of the National Guard and
			 Reserve who are mobilized on potential mental health challenges connected with
			 such mobilization.
					(B)Programs and
			 activities to provide such family members with complete information on all
			 mental health care resources available to such family members through the
			 Department of Defense and otherwise.
					(C)Requirements for
			 mental health counselors at military installations in communities with large
			 numbers of mobilized members of the National Guard and Reserve to expand the
			 reach of their counseling activities to include families of such members in
			 such communities.
					(d)Mental health
			 care under TRICARE
				(1)In
			 generalUnder such regulations as the Secretary of Defense shall
			 prescribe, reimbursement shall be provided under the TRICARE program under
			 chapter 55 of title 10, United States Code, for any mental health care
			 specified in paragraph (3) that is provided to a family member of a covered
			 member of the National Guard or Reserve during the period of deployment of such
			 covered member of the National Guard or Reserve as described in paragraph
			 (2).
				(2)Covered members
			 of the National Guard or ReserveFor purposes of this subsection,
			 a covered member of the National Guard or Reserve is any member of the National
			 Guard or Reserve on active duty for more than 30 days for a deployment in
			 connection with Operation Iraqi Freedom or Operation Enduring Freedom who,
			 while so on active duty, is covered by the TRICARE program on a for self and
			 family basis.
				(3)Mental health
			 careThe mental health care specified in this paragraph is mental
			 health care as follows:
					(A)Mental health
			 care otherwise provided to covered dependents of members of the uniformed
			 services under the TRICARE program.
					(B)Any mental health
			 care and treatment that is provided at a facility accredited by the Joint
			 Commission on Accreditation of Healthcare Organizations.
					(C)Any mental health
			 care and treatment that is provided at a facility accredited by a
			 State-accrediting institution, including a facility not otherwise recognized as
			 an authorized provider under the TRICARE program.
					(D)Chemical
			 dependency treatment at any partial hospital program, substance-abuse disorder
			 rehabilitation facility, or residential treatment center accredited by the
			 Joint Commission on Accreditation of Healthcare Organizations or by a
			 State-accrediting institution.
					(4)Effective
			 dateThis subsection shall
			 take effect on January 1, 2008.
				(e)Reports
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and every 180 days thereafter, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on this section.
				(2)ElementsEach
			 report shall include the following:
					(A)A current
			 assessment of the extent to which family members of members of the National
			 Guard and Reserve who are deployed have access to, and are utilizing, mental
			 health care available under this section.
					(B)A current
			 assessment of the quality of mental health care being provided d to family
			 members of the National Guard and Reserve who are deployed at State-accredited
			 treatment centers.
					(C)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate in order to further assure full access by family members
			 of members of the National Guard and Reserve who are deployed to mental health
			 care during the mobilization, deployment, and demobilization of such members of
			 the National Guard and Reserve.
					
